Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 October 25, 2007 2:00 p.m. Pacific Time Company Press Release SOURCE: CONTACTS: Cowlitz Bancorporation Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Reports Third Quarter 2007 Earnings Per Share of $0.25, Compared with $0.26 a Year Ago. Loan Growth Remains Strong. LONGVIEW, Wash., Oct. 25, 2007 /PRNewswire/ Flash Results Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ended Nine Months Ended September 30, June 30, September 30, Net Interest Income $ Net Income $ Diluted EPS $ Total Period End Loans $ $ Total Period End Deposits $ $ Cowlitz Bancorporation (NASDAQ: CWLZ - news ) today reported strong third quarter 2007 earnings, higher non-interest revenues and 16% year-over-year loan growth. Net income was $1,276,000 or $0.25 per diluted share for the third quarter of 2007, compared with net income of $1,341,000, or $0.26 per diluted share, during the same period of 2006. Net income for the first nine months of 2007 was $3,227,000, or $0.62, compared with $3,514,000, or $0.69 per diluted share, for the first nine months of 2006. In light of the extremely competitive nature of markets we serve, our lenders have done an outstanding job of continuing to bring new business relationships to the bank, said Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly owned subsidiary Cowlitz Bank. Total assets increased to $517 million, with loans reaching $399 million, an increase of 16% over September 30, 2006 and up 11% from year-end 2006. Net loans were $398.8 million at September 30, 2007, compared with $344.4 million a year ago, and were up 15% on an annualized basis from year-end 2006 and 17% on an annualized basis from June 30, 2007. Growth was strongest in commercial and industrial loans, with a smaller increase in commercial real estate loans. Total deposits were up 14% from the third quarter of 2006 balance, 11% from year-end 2006 and 6% from June 30, 2007. Non-interest bearing demand deposits at September 30, 2007 were down 10% from a year ago totals, but up $7.3 million, or 7%, from June 30, 2007. A significant amount of the interest-bearing deposit growth consisted of brokered deposits. The Companys net interest margin was 5.01% in the third quarter of 2007, compared with 6.04% in the same quarter last year and 5.09% in the second quarter of 2007. The foregone interest income on two large nonaccrual loans was approximately $293,000, which decreased the third quarter 2007 net interest margin 25 basis points. The average rate paid on interest bearing deposits in the third quarter of 2007 increased five basis points, which was a slower rate of increase as compared with increases in recent quarters. The average rate paid on interest-bearing liabilities for the third quarter of 2007 was 4.31% compared with 3.74% in the third quarter of 2006 and 4.26% in the second quarter of Mr. Fitzpatrick stated, The full impact of the 50 basis point decrease in the Banks prime lending rate, as well as anticipated decreases in interest-bearing deposit rates, will not be reflected until the fourth quarter. The foregone interest related to non-accrual loans had a significant impact on our margin and earnings for the third quarter. The provision for credit losses was $725,000 in the third quarter of 2007, compared with $800,000 in the third quarter of 2006 and no provision in the second quarter of 2007. Net loan loss recoveries of $190,000 and $275,000 were recorded for the three and nine-month periods ended September 30, 2007, respectively, compared with net charge-offs of $684,000 and $675,000 for the three and nine-month periods of 2006. The allowance for loan losses was 1.46% as a percentage of loans outstanding at September 30, 2007, compared with 1.51% at September 30, 2006 and 1.27% at June 30, 2007. Management believes the allowance for credit losses is at an appropriate level based upon its evaluation and analysis of portfolio credit quality and prevailing economic conditions. The allowance represented 48% of non-performing loans at quarter end. As of September 30, 2007, non-performing loans as a percentage of total loans were 3.06%, compared with 0.59% at September 30, 2006 and 4.25% at June 30, 2007. As a percentage of total assets, non-performing assets were 2.37% , compared with 3.45% at June 30, 2007. In the third quarter of 2007, a $4.2 million non-performing loan at June 30, 2007 was paid off and approximately $600,000 of equipment repossessed in the second quarter of 2007 was sold. Ernie D.
